DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 10 is/are rejected under 35 U.S.C. 102 (a 1 or 2) as being anticipated by JP 2014 195412 A issued to Daio Seishi KK .

	Regarding Claim 1, where Applicant seeks an absorbent sheet for pets comprising: a top sheet disposed on a top side of the absorbent sheet;
a back sheet disposed on a back side of the absorbent sheet; and
an absorbent body disposed between the top sheet and the back sheet, the absorbent body comprising: top recessed portions, each recessed toward the back side from the top side and comprising a top bottom portion; and back recessed portions, each recessed toward the top side from the back side and comprising a back bottom portion,
wherein at least some of the top bottom portions are located either:
at the same position as some of the back bottom portions in a thickness direction, or
closer to the back side than the back bottom portions in the thickness direction: Applicant is directed to JP 2014- 1954142A which discloses (figure 3b), see the whole document and in particular the passages cited in the search report, the reference signs applying to this reference: [Claim 1) absorbent sheet for pets comprising: 
a top sheet (11) disposed on a top side; 
a back sheet (12) disposed on a back side; 
an absorbent body (13) provided between the top sheet and the back sheet, at least the absorbent body (13) comprising (see figure 3b): 
top recessed portions recessed toward the back side from the top side; and back recessed portions recessed toward the top side from the back side, wherein at least a part of top bottom portions of the top recessed portions are located closer to the back side than the back bottom portions in a thickness direction.  
	Regarding Claim 3, where Applicant seeks that the absorbent sheet according to claim 1, wherein in a plain view of the absorbent sheet, a first region of the absorbent sheet overlaps the top recessed portions in the thickness direction, and a second region of the absorbent sheet does not overlap the top recessed portions in the thickness direction, and at least a part of the absorbent body in the first region protrudes further toward the back side than the absorbent body in the second region; Applicant is directed to JP ‘142 which teaches –(see figure 3b) the absorbent sheet for pets has a first region overlapping the top recessed portions in the thickness direction and a second region not overlapping the top recessed portions in the thickness direction in a plan view of the absorbent sheet for pets, and at least a part of the absorbent body (13) in the first region further protrudes to the back side than the absorbent body in the second region.
	Regarding Claim 4, where Applicant seeks that the absorbent sheet according to claim 3, wherein the top bottom portions are located closer to the back side than to a back surface of the absorbent body in the second regions; Applicant is directed to see figure 3b) the top bottom portions are located closer to the back side than a back side surface of the absorbent body (13) in the second regions,
	Regarding Claim 5, where Applicant seeks that the absorbent sheet according to claim 3, wherein the top recessed portions form a continuous or intermittent line having a width that is longer than a width of the second region located between the top recessed portions; Applicant is directed to (see figure 3b) where the top recessed portions are configured to form a continuous or intermittent line, and a width of the line by the top recessed portions is longer than a width of the second region located between the top recessed portions.  
	Regarding Claim 6, where Applicant seeks that the absorbent sheet according to claim 1, wherein in a plan view of the absorbent sheet, a third region of the absorbent sheet overlaps the back recessed portions in the thickness direction, and a fourth region of the absorbent sheet does not overlap the back recessed portions in the thickness direction, and at least a part of the absorbent body in the third region protrudes further toward the top side than the absorbent body in the fourth region; Applicant is directed to the plain view of the absorbent sheet for pets (see figure 3b), the absorbent sheet for pets has a third region overlapping the back recessed portions in the thickness direction and a fourth region not overlapping the back recessed portions in the thickness direction, and at least a part of the absorbent body (13) in the third region further protrudes to the top side than the absorbent body (13) in the fourth region
	Regarding Claim 7, where Applicant seeks that the absorbent sheet according to claim 6, wherein the back bottom portions are located closer to the top side than a top surface of the absorbent body in the fourth region; Applicant is directed to see figure 3b where the back bottom portions are located closer to the top side than a top side surface of the absorbent body (13) in the fourth region,.
	Regarding Claim 10, where Applicant seeks that the absorbent sheet according to claim 5, wherein the back recessed portions form a continuous or intermittent line having a width that is longer than a width of the fourth region located between the back recessed portions;  Applicant is directed to see figure 3b) the lines form a plurality of diagrams separated from each other .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, 9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014 195412 A issued to Daio Seishi KK. 
JP 2014 195412 A issued to Daio Seishi KK teaches what is set forth above but does not explicitly teach the limitation sought in claims 2, 8, 9 and 11-20.  
It is the position of the Office that the limitations sought in these claims are merely variations in design/aesthetics on the product show by JP ‘412.  A person of ordinary skill is also a person of ordinary creativity, not an automaton" - "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."  Additionally, a skilled artisan would have found it obvious to have modified the teachings of JP ‘412 as the instant reference provides the latitude for design modifications  as for claims 2, 12-20: see figure 3b in combination with the alternative embossment process in §[0028]), for claims 8, 11 defines dimensional features resulting that the skilled person would naturally consider when making the fold disclosed (figure 3b), and claim 9 defines geometrical features (a curved recess).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Several references have been listed on the PTO-892.  Almost all have the top sheet/absorbent core/back sheet with some sort of depression.  Applicant is advised to review the listed documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP